— In an action for a divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Nassau County (Yachnin, J.), dated June 13, 1988, which granted the plaintiff wife certain pendente lite relief, including temporary maintenance of $75 per week, and temporary child support of $375 per week.
Ordered that the order is affirmed, with costs.
The defendant contends that the pendente lite order directed him to pay amounts so excessive as to constitute an improvident exercise of discretion. We disagree.
The record reveals that the Supreme Court gave due consideration to the plaintiff’s needs as well as the defendant's ability to provide for those needs, and the relief granted did not amount to an improvident exercise of discretion (see, Isham v Isham, 123 AD2d 742).
We have considered the plaintiff’s remaining contentions and have found them to be without merit. Mangano, J. P., Brown, Rubin and Kooper, JJ., concur.